Citation Nr: 1451681	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-00 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a skin condition of the scrotal area.

2. Entitlement to service connection for a cervical spine condition as secondary to the service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.

3. Entitlement to service connection for a left shoulder condition.

4. Entitlement to service connection for right arm numbness as secondary to the service connection status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine and/or the claimed cervical spine condition.

5. Entitlement to restoration of a 40 percent rating for status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2014).

The Veteran served on active duty from July 1973 to June 1990. This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2008 rating decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania, with jurisdiction later transferred to the RO located in Atlanta, Georgia. 

During pendency of the case, a May 2014 RO rating decision granted the claim previously on appeal for service connection for tinea pedis, and hence that matter            is no longer before the Board. 

Then in October 2014, the Veteran provided additional evidence comprised of VA outpatient medical records, accompanied by a waiver of initial review and consideration by the RO as the Agency of Original Jurisdiction (AOJ). See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

The Board further observes that the Veteran filed a timely May 2014 Notice of Disagreement (NOD) with the February 2014 RO rating decision that reduced from 40 to 10 percent the evaluation for his lumbar spine disability. Hence, the AOJ must issue a Statement of the Case (SOC) on this matter as the next stage in the appellate process. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

This case was reviewed and processed through the Veterans Benefits Management System (VBMS) electronic records depository. The Virtual VA records database contains documents in that repository which are either irrelevant to this appeal or duplicative of the VBMS file. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Board finds further development in order as to the claims appealed therefrom. 

Whereas the Veteran underwent July 2009 VA examination for a skin condition of the scrotal area, the unfavorable opinion on etiology ruled out the causal connection to service upon lack of continuous symptomatology since having sustained intermittent groin rashes in service. Nonetheless, given the Veteran's reported recurrence of this same groin rash on December 2010 examination for other conditions, another dermatological examination is warranted to resolve causation.

The examination history for the cervical spine condition consists of an                April 2009 VA examination that ostensibly ruled out direct service connection but not according to all possible precipitating in-service injuries, and December 2013 examination that did not definitively address any averred theory of entitlement, including secondary, therefore warranting further inquiry. The right arm numbness is considered by various medical providers as due to an underlying neck disorder, and thus this matter is inextricably intertwined with the claim for service connection for a cervical spine condition. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Nor has the Veteran initially been examined regarding his left shoulder condition, given the presence of a claimed precipitating 1983 motorcycle crash where he injured the aforementioned area.

Finally, referenced previously, a Statement of the Case must be issued on the subject of a restoration of a 40 percent rating for a lumbar spine disorder, given           the Veteran's timely Notice of Disagreement therefrom as the next stage in the appellate process. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain the Veteran's most recent VA outpatient treatment records dated since June 2014 and associate copies of these records with the claims file, as set forth within the VBMS electronic database.

2. Schedule the Veteran for a VA dermatological examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner is then requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed tinea cruris was incurred in or is otherwise etiologically related to his active military service, given the in-service treatment history of the same between 1984 and 1990, and any post-service dermatological inclusive of a December 2010 VA examination self-reported history of a skin condition of the groin. 
The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then schedule the Veteran for a VA orthopedic examination with regard to claimed cervical spine, right arm and left shoulder disorders. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should set forth a diagnosis of all currently applicable clinical conditions of the cervical spine (with claimed right arm numbness) and left shoulder.

The examiner is then requested to provide an opinion responsive to the following inquiries with regard to a cervical spine disorder and right arm numbness:

(1) Was a cervical spine disorder at least as likely           as not (50 percent or greater probability) incurred in or otherwise etiologically related to military service, based on a 1976 in-service auto accident, as well as a 1983 motorcycle accident? (Please note review of    the prior April 2009 and December 2013 VA examinations in this regard.)

(2) Was the cervical spine disorder at least as likely           as not initially incurred due to, or otherwise chronically aggravated by the Veteran's existing service-connected lumbar spine disorder?
(3) Provided the cervical spine disorder is deemed attributable to service and/or service-connected disability on the foregoing inquiries, was the Veteran's right arm numbness at least as likely as not initially incurred due to, or otherwise chronically aggravated by the Veteran's cervical spine disorder?

The examiner should then opine with regard to any diagnosed left shoulder whether that condition at least as likely as not was incurred in or is otherwise etiologically related to military service, taking into account the documented motorcycle crash that occurred in 1983.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiries posed without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims for service connection, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655. In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known home address of record. It must also be indicated whether any notice that was sent was returned as undeliverable.


5. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

6. Thereafter, readjudicate the claims already on appeal  in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

7. Finally, the AOJ shall issue a Statement of the Case addressing the issue of restoration of a 40 percent rating for status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

